991 F.2d 787
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Leon BUCKNER, Plaintiff-Appellant,v.CENTRAL INTELLIGENCE AGENCY;  Federal Bureau ofInvestigation; United States Secret Service;  U.S. DrugEnforcement Agency; United States Customs Service;Executive Office for United States Attorneys; Bureau ofAlcohol, Tobacco and Firearms;  Federal Bureau of Prisons;US Parole Commission, Defendants-Appellees.
No. 92-7117.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 16, 1993Decided:  April 1, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Norman P. Ramsey, District Judge.  (CA-92-393-R)
Robert Leon Buckner, Appellant Pro Se.
D.Md.
AFFIRMED.
Before HALL and PHILLIPS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Robert Leon Buckner appeals from the district court's order denying his motion for reconsideration of the district court's order dismissing his action under the Freedom of Information Act, 5 U.S.C. § 552 (1988), and the Privacy Act, 5 U.S.C. § 552a (1988), without prejudice to his right to refile, for failing to serve the Defendants with copies of his summons and complaint.  Fed. R. Civ. P. 4(j).  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED